Lamab, J.
In a proceeding under the Civil Code, § 4808, against intruders, the legality of the possession depends on the legality of the original entry. Murdock v. Miller, 21 Ga. 368; McHan v. Stansell, 39 Ga. 199; Durden v. Clack, 94 Ga. 278. The issue is good faith, rather thau good title. Of course a party may to his mental state, and that he claims possession in good" faith. But that does not close the question nor prevent the jury from testing the reasonableness and truthfulness of that statement by comparing it with all the facts and circumstances attending the transaction. Baxley v. Baxley, 117 Ga. 63. Had there been any conflict on this subject, or any facts from which a want of good faith could have been inferred, the approval of the verdict hy the trial judge would not'be disturbed. But here the uncontradicted testimony is that Mrs. Lowe was extremely aged and very feeble. Even the witnesses for the plaintiff admitted that she was “childish” and “ very peculiar.” The testimony of the defendant and of the attending physician went more into details and tended to establish facts calculated to warrant the claim, in the utmost good faith, that she had not mental capacity to make the deed. When, therefore, the circumstances warranted the contention, and there was nothing to contradict the statement of Lawson Thompson that he in good faith claimed possession of this property as one of her heirs at law, a. verdict finding that he was an intruder was contrary to evidence. Judgment reversed.

All the Justices concur.